EXHIBIT 10.3
Form of Agreement for
Employees who will reach
65 during vesting period
Form of
PHI, INC.
RESTRICTED STOCK UNIT AGREEMENT
under
the
AMENDED AND RESTATED
PETROLEUM HELICOPTERS, INC.
1995 INCENTIVE COMPENSATION PLAN
EMPLOYEE:
AWARD DATE:
TOTAL NUMBER OF RESTRICTED STOCK UNITS:
VESTING DATE:
     This document (referred to below as the “Agreement” or the “Award
Agreement”) spells out the terms and conditions of the Restricted Stock Units
provided by PHI, Inc., a Louisiana corporation (the “Company”), to the
individual employee designated above (the “Employee”) pursuant to the Amended
and Restated Petroleum Helicopters, Inc. 1995 Incentive Compensation Plan (the
“Plan”) on and as of the Award Date designated above. Except as otherwise
defined herein, capitalized terms used in this Agreement have the respective
meanings set forth in the Plan.
The parties hereto agree as follows:
     1. Grant of Restricted Stock Units. Pursuant to the approval and direction
of the Compensation Committee of the Company’s Board of Directors (the
“Committee”) under the authority provided in Section 10 of the Plan for the
grant of “Stock Awards,” the Company hereby grants to the Employee, the number
of restricted stock units specified above (the “Restricted Stock Units”). Each
Restricted Stock Unit constitutes the right to receive one share of non-voting
Common Stock in the future, subject to the terms and conditions of the Plan and
this Agreement.
     2. Restrictions. The Restricted Stock Units may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, whether voluntarily or
involuntarily. The Employee shall have no rights in the shares of Company
non-voting Common Stock underlying the Restricted Stock Units until the
termination of the applicable Period of Restriction (as defined in Section 4
below) or as otherwise provided in the Plan or this Agreement. The Employee
shall not have any voting rights with respect to the Restricted Stock Units or
the Common Stock.

 



--------------------------------------------------------------------------------



 



     3. Restricted Stock Unit Account and Dividend Equivalents. The Company
shall maintain an account (the “Account”) on its books in the name of the
Employee. Such Account shall reflect the number of Restricted Stock Units
awarded to the Employee, as such number may be adjusted under the terms of the
Plan, as well as any additional Restricted Stock Units credited as a result of
dividend equivalents, administered as follows:
          (a) The Account shall be for recordkeeping purposes only, and no
assets or other amounts shall be set aside from the Company’s general assets
with respect to such Account.
          (b) As of each record date with respect to which a cash dividend is to
paid with respect to shares of non-voting Common Stock, the Company shall credit
the Employee’s Account with an equivalent number of Restricted Stock Units based
upon the value of non-voting Common Stock on such date.
          (c) If dividends are paid in the form of shares of Common Stock rather
than cash, then the Employee will be credited with one additional Restricted
Stock Unit for each share of Common Stock that would have been received as a
dividend had the Employee’s outstanding Restricted Stock Units been shares of
non-voting Common Stock.
          (d) Additional Restricted Stock Units credited via dividend
equivalents shall vest or be forfeited at the same time and on the same terms as
the Restricted Stock Units to which they relate.
     4. Period of Restriction. Subject to the provisions of the Plan and this
Agreement, unless vested or forfeited earlier as described in Section 5, 6, 7 or
8 of this Agreement, as applicable, the Restricted Stock Units awarded hereunder
shall become vested as of the vesting date or dates indicated in the
introduction to this Agreement. The period prior to the vesting date with
respect to each Restricted Stock Unit is referred to as the “Period of
Restriction.”
     5. Vesting upon Disability, Death or Retirement. If, while the Restricted
Stock Units are subject to a Period of Restriction, the Employee becomes
disabled (as “Disability” is defined in the Company’s long-term disability
policy), dies or retires at age 65 or later (“Retirement”), then any portion of
the Restricted Stock Units subject to a Period of Restriction shall become fully
vested as of the date of such Disability, death or Retirement without regard to
the Period of Restriction set forth in Section 4 of this Agreement.
     6. Forfeiture upon Termination due to Reason Other than Disability, Death
or Retirement. If, while the Restricted Stock Units are subject to a Period of
Restriction, the Employee’s employment with the Company (or a Subsidiary of the
Company if the Employee is then in the employ of such Subsidiary) terminates for
a reason other than the Employee’s Disability, death or Retirement, then the
Employee shall forfeit any portion of the Restricted Stock Units that is subject
to a Period of Restriction on the date of such employment termination.
     7. Vesting upon Change in Control. In the event of a Change in Control of
the Company, as defined in Section 12.12 of the Plan, pursuant to Section 12.12
of the Plan the Restricted Stock Units shall vest and shall cease to be subject
to the Period of Restriction set forth in Section 4 of this Agreement.

2



--------------------------------------------------------------------------------



 



     8. Settlement of Vested Restricted Stock Units. Except as otherwise
provided below under certain circumstances, as promptly as practicable after
Restricted Stock Units cease to be subject to a Period of Restriction and within
the thirty (30) day period ending on the date the Period of Restriction ends,
the Company shall transfer to the Employee one share of non-voting Common Stock
for each Restricted Stock Unit becoming vested at such time. The Employee shall
have no rights as a stockholder with respect to the Restricted Stock Units
awarded hereunder prior to the date of issuance to the Employee of a certificate
or certificates for the underlying shares of Common Stock or book entry evidence
of ownership. Certificates for the shares of Common Stock shall be issued and
delivered to the Employee, the Employee’s legal representative, or a brokerage
account for the benefit of the Employee, as the case may be, or such shares may
be held in book entry form.
     9. Settlement Following Disability. In the event of Disability, settlement
of the Restricted Stock Units shall occur as promptly as practicable following
the determination of Disability, but no later than 30 days following Disability;
provided, however, that if the Restricted Stock Units are subject to the
requirements of Internal Revenue Code Section 409A and the regulations
thereunder (“Section 409A”) and if the Disability does not also qualify as a
“disability” within the meaning provided in Section 409A, then the Restricted
Stock Units shall become vested on the date of the Disability, as such term is
defined in the Company’s long-term disability policy, but settlement shall not
occur until the date settlement would occur if the Period of Restriction had
ended on the vesting date indicated in the introduction to the Agreement and as
provided in Section 8.
     10. Settlement Following Retirement. Restricted Stock Units that vest by
reason of Retirement shall not be settled upon vesting. Settlement shall occur
at the same time that it would occur if the Period of Restriction had ended on
the vesting date indicated in the introduction to the Agreement and as provided
in Section 8.
     11. Settlement Following Change of Control. In connection with or after the
occurrence of a Change of Control, as defined in Section 12.12 of the Plan,
settlement of the Restricted Stock Units shall occur upon or as promptly as
practicable following the Change of Control but no later than 30 days following
the Change of Control; provided, however, that if the Restricted Stock Units are
subject to Section 409A and
          (a) if the Change of Control is not also considered a “change in
control” within the meaning of Section 409A, then the Restricted Stock Units
shall become vested on the date of the Change of Control, but settlement shall
not occur until the date settlement would occur if the Period of Restriction had
ended on the Vesting Date indicated in the introduction to the Agreement and as
provided in Section 8; and
          (b) notwithstanding the terms of the Plan, the Committee cannot take
any action with respect to such settlement that would result in settlement
occurring other than as provided in this Section 11, unless otherwise in
compliance with Section 409A.
     12. Adjustment in Capitalization. In the event of any change in the Common
Stock of the Company, the provisions of Section 12.6 of the Plan shall govern
such that the number of Restricted Stock Units subject to this Agreement shall
be equitably adjusted by the Committee.

3



--------------------------------------------------------------------------------



 



     13. Tax Withholding.
          (a) Whenever a Period of Restriction applicable to the Employee’s
rights to some or all of the Restricted Stock Units lapses or another taxable
event occurs, the Company or its agent shall notify the Employee of the related
amount of tax that must be withheld under applicable tax laws. Regardless of any
action the Company, any Subsidiary of the Company, or the Employee’s employer
takes or does not take with respect to any or all income tax, social security,
payroll tax, payment on account or other tax-related withholding (“Tax”) that
the Employee is required to bear pursuant to all applicable laws, the Employee
hereby acknowledges and agrees that the ultimate liability for all Tax is and
remains the responsibility of the Employee.
          (b) Prior to receipt of any shares that correspond to Restricted Stock
Units that vest in accordance with this Agreement, the Employee shall pay or
make adequate arrangements satisfactory to the Company and/or any Subsidiary of
the Company to satisfy all withholding and payment on account obligations of the
Company and/or any Subsidiary of the Company. Finally, the Employee agrees to
pay the Company or any Subsidiary of the Company any amount of any Tax that the
Company or’ any Subsidiary of the Company may be required to withhold as a
result of the Employee’s participation in the Plan that cannot be satisfied. The
Company may refuse to deliver Common Stock if the Employee fails to comply with
its obligations in connection with the tax as described in this section.
          (c) The Employee may elect to have shares of Common Stock withheld
from the settlement to satisfy the Employee’s withholding tax obligation as
described in Section 12.8 of the Plan only with the prior approval of the
Committee.
          (d) The Company advises the Employee to consult his or her legal
and/or tax advisors with respect to the tax consequences for the Employee under
the Plan.
     14. No Employment or Compensation Rights. Participation in the Plan is
subject to all of the terms and conditions of the Plan and this Agreement. This
Agreement shall not confer upon the Employee any right to continuation of
employment by the Company or its Subsidiaries, nor shall this Agreement
interfere in any way with the Company’s or its Subsidiaries’ right to terminate
Employee’s employment at any time. Neither the Plan nor this Agreement forms any
part of any contract of employment between the Company or any Subsidiary and the
Employee, and neither the Plan nor this Agreement confers on the Employee any
legal or equitable rights (other than those related to the Restricted Stock Unit
award) against the Company or any Subsidiary or directly or indirectly gives
rise to any cause of action in law or in equity against the Company or any
Subsidiary.
     15. Plan Terms and Committee Authority. This Agreement and the rights of
the Employee hereunder are subject to all of the terms and conditions of the
Plan, as it may be amended from time to time, as well as to such rules and
regulations as the Committee may adopt for administration of the Plan. It is
expressly understood that the Committee is authorized to administer, construe
and make all determinations necessary or appropriate for the administration of
the Plan and this Agreement, all of which shall be binding upon Employee. Any

4



--------------------------------------------------------------------------------



 



inconsistency between this Agreement and the Plan shall be resolved in favor of
the Plan. The Employee hereby acknowledges receipt of a copy of the Plan and
this Agreement.
     16. Amendment or Modification. Waiver. No provision of this Agreement may
be amended or waived unless such amendment or waiver is agreed to in writing,
signed by the Employee and by a duly authorized officer of the Company. No
waiver of any condition or provision of this Agreement shall be deemed a waiver
of a similar or dissimilar condition or provision at the same time, any prior
time or any subsequent time.
     17. Governing Law and Jurisdiction. This Agreement is governed by the
substantive and procedural laws of the state of Louisiana. The Employee and the
Company shall submit to the exclusive jurisdiction of, and venue in, the courts
in Louisiana in any dispute relating to this Agreement.
     18. Section 409A. It is intended that the payments and benefits provided
under this Agreement will comply with the requirements of Section 409A or an
exemption therefrom. The Agreement shall be interpreted, construed,
administered, and governed in a manner that effects such intent. No acceleration
of the settlement of Restricted Stock Units shall be permitted unless permitted
under Section 409A.
     19. Recovery of Compensation. The Employee acknowledges and agrees that the
compensation awarded through this Agreement shall be recoverable by the Company
if required by federal law or requirements of applicable stock exchanges.
     IN WITNESS WHEREOF, this Agreement has been executed by a duly authorized
officer of the Company, and the Employee, to evidence his consent and approval
of all the terms of this Agreement, has duly executed this Agreement, as of the
Award Date specified on page one of this Agreement.

            COMPANY:

PHI, INC.
      By:           Name:           Title:           EMPLOYEE:
            Name            Signature     

5